[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                             No. 10-12809                 JAN 04, 2011
                                                           JOHN LEY
                         Non-Argument Calendar               CLERK
                       ________________________

               D.C. Docket No. 1:09-cr-00485-RWS-LTW-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JAVIER ROJAS-RAMIREZ,

                                                         Defendant-Appellant.


                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (January 4, 2011)

Before BLACK, HULL and MARTIN, Circuit Judges.

PER CURIAM:
       Javier Rojas-Ramirez appeals his 57-month sentence imposed after he

pleaded guilty to illegally re-entering the United States after deportation in

violation of 8 U.S.C. § 1326(a). Rojas-Ramirez argues his bottom-of-the-

Guidelines-range sentence is substantively unreasonable because the sentence

overstates his criminal history and overemphasizes his negative personal

characteristics. After review, we affirm Rojas-Ramirez’s sentence.1

       Rojas-Ramirez fails to demonstrate his sentence is substantively

unreasonable in light of the record and the § 3553(a) factors. In fashioning the

sentence, the district court stressed Rojas-Ramirez's recidivist violation of U.S.

immigration law, Rojas-Ramirez's violence toward his family, and the need for a

"serious penalty" to deter repetitious violation of the U.S. immigration laws.

Rojas-Ramirez has entered the United States illegally at least three times in the

past 30 years and has been deported twice. The 57-month sentence occupies the

bottom of the applicable Guidelines range of 57 to 71 months, and we ordinarily

expect such a sentence to be reasonable. See United States v. Talley, 431 F.3d

784, 788 (11th Cir. 2005). Because Rojas-Ramirez's sentence is supported by the




       1
         We review a final sentence imposed by the district court for reasonableness. United
States v. Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005). Reasonableness review is akin to the
deferential abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007).

                                               2
§ 3553(a) factors, the district court did not abuse its discretion in sentencing

Rojas-Ramirez to 57 months' imprisonment.

      AFFIRMED.




                                           3